 
SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT (“Agreement”) made as of this __ day of ___________,
2007, by and among Hemcure, Inc., a Nevada corporation (the “Company”),
AuraSound, Inc., a California corporation and upon the Closing Date (as defined
below) a wholly owned subsidiary of the Company (“AuraSound”), and the
undersigned subscriber of securities of the Company (the “Subscriber”).
 
WHEREAS, the Company, AuraSound and the shareholders of AuraSound are parties to
a certain Amended and Restated Agreement and Plan of Share Exchange dated as of
June 7, 2007 (the “Share Exchange Agreement”), pursuant to which the Company
will acquire 100% of the issued and outstanding Common Shares of AuraSound and
in exchange the Company will issue to the AuraSound shareholders one (1) share
of the Company’s $0.01 par value common stock for every share of AuraSound
common stock acquired, AuraSound will become a wholly owned subsidiary of the
Company, and the AuraSound shareholders will obtain majority ownership and
control of the Company (the “Share Exchange”).
 
WHEREAS, subject to compliance with applicable federal securities laws, as soon
as practicable following the closing date of the Share Exchange (the “Exchange
Closing Date”), the Company intends to change its name to AuraSound, Inc.
 
WHEREAS, as a condition to the closing of the Share Exchange, the Company
intends to obtain subscriptions for the purchase and sale, in a private
placement transaction (the “Offering”) pursuant to Regulation D promulgated
under the Securities Act of 1933, as amended (the “Act”), of Units (the “Units”)
consisting of (i) one (1) share of the Company’s common stock, par value $0.01
per share (“Common Stock”), and (ii) a five (5) year warrant to purchase one (1)
share of the Company’s Common Stock at an initial exercise price of $1.50 per
share (the “Warrants” and the Common Stock issuable upon the exercise of the
Warrants are referred to herein as the “Warrant Shares”), on the terms and
conditions hereinafter set forth, and the Subscriber desires to acquire that
number of Units set forth on the signature page hereof. The Units, the Common
Stock, the Warrants and the Warrant Shares are sometimes collectively referred
to herein as “Securities”.
 
NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 
1.  Subscription Procedure
 
1.1  Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company such number of
Units as is set forth upon the signature page hereof at a price of $1.00 per
Unit (the “Purchase Price”). The Company agrees to sell such Units to the
Subscriber for the Purchase Price.
 
1.2  The subscription period will begin as of June 7, 2007 and will terminate at
5:00 PM Eastern Standard Time on June 15, 2007, unless terminated earlier or
extended by the Company and AuraSound for up to an additional 30 days (the
“Termination Date”). The Units will be offered on a “best efforts” basis as more
particularly set forth in the Amended and Restated Confidential Private
Placement Memorandum dated June 7, 2007 and any supplements thereto (including
all exhibits, schedules and attachments thereto, the “Offering Memorandum”). The
minimum dollar amount of Units that may be purchased by the Subscriber is
$50,000 unless AuraSound and the Company waive the requirement. The consummation
of the Offering is subject to the satisfaction of the closing conditions set
forth in Section 6 of this Agreement.
 
1

--------------------------------------------------------------------------------


 
1.3  Placement of Units will be made by GP Group, LLC (the “Placement Agent”),
which will receive certain compensation therefor as described in the Offering
Memorandum.
 
1.4  The Purchase Price will be placed in escrow pursuant to an escrow agreement
by and among the Placement Agent, AuraSound and City National Bank, as escrow
agent (the “Escrow Agreement”), and shall be paid over to the Company at the
closing of the purchase of the Units in the Offering pursuant to this Agreement
(the “Subscription Closing”) to occur on or after the Exchange Closing Date (the
closing date of the purchase and sale of the Units pursuant to this Agreement is
referred to herein as the “Subscription Closing Date”).
 
1.5  The certificates for the Common Stock together with the accompanying
Warrants bearing the name of the Subscriber will be delivered by the Company no
later than ten (10) days following the final closing date of the Offering. The
Subscriber hereby authorizes and directs the Company to deliver the securities
to be issued to the Subscriber pursuant to this Agreement to the residential or
business address indicated in the Investor Questionnaire.
 
1.6  The Purchase Price for the Units purchased hereunder shall be paid by
certified check, payable to AuraSound, Inc., or by wire transfer to AuraSound,
Inc. account pursuant to the following instructions:
 
Bank Name: CITY NATIONAL BANK
LOS ANGELES FED ABA#: 122 016 066
C/O CITY NATIONAL INVESTMENTS #101281469
 
(SWIFT#CINAUS6L FOR FOREIGN WIRES)
ATTN: SUE BEHNING
FOR FURTHER CREDIT TO:
ACCT NAME:  AURASOUND, INC
ACCT NUMBER: ESC07564


1.7  The Company and/or AuraSound may, in their sole discretion, reject any
subscription, in whole or in part, or terminate or withdraw the Offering in its
entirety at any time prior to a closing in relation thereto. Neither the Company
nor the Placement Agent shall be required to allocate among investors on a pro
rata basis in the event of an over-subscription.
 
2.  Representations and Covenants of Subscriber.
 
2.1  The Subscriber recognizes that the purchase of Units involves a high degree
of risk in that (i) the Company will need additional capital but has no
assurance of additional necessary capital; (ii) an investment in the Company is
highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Units; (iii) an
investor may not be able to liquidate his or her investment; (iv)
transferability of the securities comprising the Units is extremely limited; (v)
an investor could sustain the loss of his or her entire investment; and (vi) the
Company is and will be subject to numerous other risks and uncertainties,
including without limitation, significant and material risks relating to the
Company’s business and the business and operations of AuraSound, and the
industries and markets in which the Company will compete, as well as risks
associated with the Offering, the Share Exchange and the other transactions
contemplated herein, in the Offering Memorandum and in the Share Exchange
Agreement, all as more fully set forth herein and in the Offering Memorandum.
For the avoidance of doubt, all references to the Company in this Section 2.1
include the Company’s business and operations after it acquires the business and
operations of AuraSound through the Share Exchange. 
 
2

--------------------------------------------------------------------------------


 
2.2  The Subscriber represents that he or she is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the Act, as
indicated by his or her responses to the Investor Questionnaire, the form of
which is attached hereto as Exhibit A, and that he or she is able to bear the
economic risk of an investment in the Units. The Subscriber must complete the
Investor Questionnaire to enable the Company and AuraSound to access the
Subscriber’s eligibility for the Offering.
 
2.3  The Subscriber acknowledges that he or she has prior investment experience,
including without limitation, investment in non-listed and non-registered
securities, or he or she has employed the services of an investment advisor,
attorney or accountant to read all of the documents furnished or made available
by the Company or AuraSound both to him or her and to evaluate the merits and
risks of such an investment on his or her behalf, and that he or she recognizes
the highly speculative nature of this investment. 
 
2.4  The Subscriber acknowledges receipt and careful review of the Offering
Memorandum, this Agreement, the Common Stock Purchase Warrant and any other
attachments hereto and thereto (collectively, the “Offering Documents”) and
hereby represents that he or she has been furnished or given access by the
Company or AuraSound during the course of this Offering with or to all
information regarding the Company and AuraSound and their respective financial
conditions and results of operations which he or she had requested or desired to
know; that all documents which could be reasonably provided have been made
available for his or her inspection and review; that he or she has been afforded
the opportunity to ask questions of and receive answers from duly authorized
representatives of the Company and AuraSound concerning the terms and conditions
of the Offering, and any additional information which he or she had requested.
The Subscriber further represents and acknowledges that the Subscriber has not
seen or received any advertisement or general solicitation with respect to the
sale of any of the securities of the Company, including, without limitation, the
Units.
 
2.5  The Subscriber acknowledges that this Offering of Units may involve tax
consequences, and that the contents of the Offering Documents do not contain tax
advice or information. The Subscriber acknowledges that he or she must retain
his or her own professional advisors to evaluate the tax and other consequences
of an investment in the Units.
 
2.6  The Subscriber acknowledges that this Offering of Units has not been
reviewed or approved by the United States Securities and Exchange Commission
(“SEC”) because the Offering is intended to be a nonpublic offering pursuant to
Section 4(2) of the Act. The Subscriber represents that the Units are being
purchased for his or her own account, for investment and not for distribution or
resale to others. The Subscriber agrees that he or she will not sell or
otherwise transfer any of the securities comprising the Units unless they are
registered under the Act or unless an exemption from such registration is
available and, upon the Company’s request, the Company receives an opinion of
counsel reasonably satisfactory to the Company confirming that an exemption from
such registration is available for such sale or transfer.
 
2.7  The Subscriber understands that the Units have not been registered under
the Act by reason of a claimed exemption under the provisions of the Act which
depends, in part, upon his or her investment intention. The Subscriber realizes
that, in the view of the SEC, a purchase now with the intention to distribute
would represent a purchase with an intention inconsistent with his or her
representation to the Company, and the SEC might regard such a distribution as a
deferred sale to which such exemption is not available.
 
3

--------------------------------------------------------------------------------


 
2.8  The Subscriber understands that Rule 144 (the “Rule”) promulgated under the
Act requires, among other conditions, a one year holding period prior to the
resale (in limited amounts) of securities acquired in a non-public offering,
such as the Offering, without having to satisfy the registration requirements
under the Act. The Subscriber consents that the Company may, if it desires,
permit the transfer of the Common Stock included in the Units or issuable upon
the exercise of the Warrants out of his or her name only when his or her request
for transfer is accompanied by an opinion of counsel reasonably satisfactory to
the Company that neither the sale nor the proposed transfer results in a
violation of the Act, any applicable state “blue sky” laws or any applicable
securities laws of any other country, province or jurisdiction (collectively,
“Securities Laws”). The Subscriber agrees to hold the Company, AuraSound and
their respective directors, officers and controlling persons and their
respective heirs, representatives, successors and assigns harmless and to
indemnify them against all liabilities, costs and expenses incurred by them as a
result of any misrepresentation made by him contained herein or in the Investor
Questionnaire.
 
2.9  The Subscriber consents to the placement of one or more legends on any
certificate or other document evidencing his or her Units and the Common Stock
or Warrants included in the Units or issuable upon the exercise of the Warrants
stating that they have not been registered under the Act and are subject to the
terms of this Agreement, and setting forth or referring to the restrictions on
the transferability and sale thereof.
 
2.10  The Subscriber understands that the Company and AuraSound will review this
Agreement and the Investor Questionnaire and the Company and AuraSound reserve
the unrestricted right to reject or limit any subscription and to close the
offer at any time.
 
2.11  The Subscriber hereby represents that the address of Subscriber furnished
by him at the end of this Agreement and in the Investor Questionnaire is the
undersigned's principal residence if he or she is an individual or its principal
business address if it is a corporation or other entity.
 
2.12  The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a National Association of Securities Dealers, Inc. (“NASD”)
member firm, he or she must give such firm the notice required by the NASD
Conduct Rules, or any applicable successor rules of the NASD, receipt of which
must be acknowledged by such firm on the signature page hereof. The Subscriber
shall also notify the Company if the Subscriber or any affiliate of Subscriber
is a registered broker-dealer with the SEC, in which case the Subscriber
represents that the Subscriber is purchasing the Units in the ordinary course of
business and, at the time of purchase of the Units, has no agreements or
understandings, directly or indirectly, with any person to distribute the Units
or any portion thereof.
 
2.13  The Subscriber hereby represents that, except as set forth in the Offering
Documents, no representations or warranties have been made to the Subscriber by
either the Company or AuraSound or their agents, employees or affiliates and in
entering into this transaction, the Subscriber is not relying on any
information, other than that contained in the Offering Documents and the results
of independent investigation by the Subscriber.
 
2.14  The Subscriber agrees that he or she will purchase securities in the
Offering only if his or her intent at such time is to make such purchase for
investment purposes and not with a view toward resale provided, however, that by
making the representations herein the Subscriber does not agree to hold the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities in accordance with federal and state securities laws
applicable to such transactions.
 
4

--------------------------------------------------------------------------------


 
2.15   .If the undersigned Subscriber is a partnership, corporation, trust or
other entity, such partnership, corporation, trust or other entity further
represents and warrants that: (i) it was not formed for the purpose of investing
in the Company; (ii) it is authorized and otherwise duly qualified to purchase
and hold the Units; and (iii) that this Agreement has been duly and validly
authorized, executed and delivered and constitutes the legal, binding and
enforceable obligation of the undersigned.
 
2.16  If the Subscriber is not a United States person, such Subscriber hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Units or
any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Units, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units. Such Subscriber's subscription and payment for,
and his or her or her continued beneficial ownership of the Units and of the
shares of Common Stock included therein or issuable upon the exercise of the
Warrants, will not violate any applicable securities or other laws of the
Subscriber's jurisdiction. 
 
2.17  The undersigned hereby covenants and agrees that neither it nor any of its
affiliates has or will have an open position (e.g., short sale) in the Common
Stock or any Warrant Shares prior to any Registration Statement required to be
filed hereunder being declared effective by the SEC with the intent of covering
such open position with Common Stock or Warrant Shares being registered in such
Registration Statement. The undersigned hereby acknowledges and understands that
the SEC has taken the position that such an open position would constitute a
violation of Section 5 of the Act. 
 
2.18  The Subscriber acknowledges that (i) the Offering Memorandum contains
material, non-public information concerning the Company within the meaning of
Regulation FD promulgated by the SEC, and (ii) the Subscriber is obtaining such
material, non-public information solely for the purpose of considering whether
to purchase the Units pursuant to a private placement that is exempt from
registration under the Act. In accordance with Regulation FD and other
applicable provisions of the Securities Laws, the Subscriber agrees to keep such
information confidential and not to disclose it to any other person or entity
except the Subscriber’s legal counsel, other advisors and other representatives
who have agreed (i) to keep such information confidential, (ii) to use such
information only for the purpose set forth above, and (iii) to comply with
applicable securities laws with respect to such information. In addition, the
Subscriber further acknowledges that the Subscriber and such legal counsel,
other advisors and other representatives are prohibited from trading in the
Company’s securities while in possession of material, non-public information and
agrees to refrain from purchasing or selling securities of the Company until
such material, non-public information has been publicly disseminated by the
Company.
 
2.19  The Subscriber understands and acknowledges that (i) the Units are being
offered and sold to Subscriber without registration under the Act in a private
placement that is exempt from the registration provisions of the Act under
Section 4(2) of the Act and (ii) the availability of such exemption depends in
part on, and that the Company will rely upon the accuracy and truthfulness of,
the foregoing representations, and such Subscriber hereby consents to such
reliance.
 
3.  Representations by the Company and AuraSound
 
Except as set forth in the reports previously filed by the Company (the “SEC
Reports”) pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or in the Offering Memorandum, each of the Company and, as
applicable, AuraSound, jointly and severally represent and warrant to the
Subscriber that:
 
5

--------------------------------------------------------------------------------


 
3.1  Organization and Authority. Each of the Company and AuraSound, and each of
their respective subsidiaries, if any (i) is a corporation validly existing and
in good standing under the laws of the jurisdiction of its incorporation, (ii)
has all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as presently conducted, and (iii) has
all requisite corporate power and authority to execute, deliver and perform
their obligations under this Agreement and the Offering Documents being executed
and delivered by it in connection herewith, and to consummate the transactions
contemplated hereby and thereby.
 
3.2  Qualifications. Each of the Company and AuraSound, and each of their
respective subsidiaries, if any, is duly qualified to do business as a foreign
corporation and is in good standing in all jurisdictions where such
qualification is necessary and where failure to so qualify could have a material
adverse effect on the business, properties, operations, condition (financial or
other), results of operations or prospects of the Company and its subsidiaries
(after the effective time of the Share Exchange), taken as a whole or has the
affect of preventing the Company from performing any of its duties or
obligations under this Agreement. (a “Material Adverse Effect”).
 
3.3  Capitalization of the Company. Immediately after the effective time of the
Share Exchange (but before the initial closing of the Offering), the outstanding
capitalization of the Company will consist of 13,505,305 issued and outstanding
shares of Common Stock. Except as a result of the purchase and sale of the
Units, as contemplated in the Share Exchange Agreement or as disclosed in the
Offering Memorandum or the SEC Reports, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any person any right to subscribe for or acquire
from the Company, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any subsidiary of the
Company (“Subsidiary”) is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock. The issuance and sale of the Units will not obligate the Company
to issue shares of Common Stock or other securities to any person (other than
the Subscriber) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. The shares of the Company’s capital stock outstanding
immediately after the effective time of the Share Exchange (but before the
closing of the Offering) are or will be duly authorized and validly issued and
are or will be fully paid and nonassessable. None of the outstanding shares of
Common Stock or options, warrants, or rights or other securities entitling the
holders to acquire Common Stock has been issued in violation of the preemptive
rights of any security holder of the Company. No holder of any of the Company’s
securities has any rights, “demand,” “piggy-back” or otherwise, to have such
securities registered by reason of the intention to file, filing or
effectiveness of the any Registration Statement required to be filed hereunder,
except as contemplated by the Offering Memorandum. The Common Stock and the
Warrants to be issued to the Subscriber have been duly authorized, and when
issued and paid for in accordance with this Agreement, the Common Stock will be
duly and validly issued, fully paid and non-assessable, and the Warrant Shares,
when issued upon exercise of the Warrants in exchange for the payment in full of
the exercise price for such Warrant Share therein specified, will be duly and
validly issued, fully paid and non-assessable. The Common Stock is eligible for
quotation on the NASD OTC Bulletin Board, the Company and the Common Stock meets
the criteria for continued quotation and trading on the OTC Bulletin Board, and
no suspension of trading in the Common Stock is in effect.
 
6

--------------------------------------------------------------------------------


 
3.4  Corporate Authorization. The Offering Documents have been duly and validly
authorized by the Company and AuraSound. This Agreement, assuming due execution
and delivery by the Subscriber, and the Warrants, when the Subscription
Agreement and the Warrants are executed and delivered by the Company, will be,
valid and binding obligations of the Company, enforceable in accordance with
their respective terms, except as the enforceability hereof and thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting creditors’ rights
generally and general principles of equity, regardless of whether enforcement is
considered in a proceeding in equity or at law.
 
3.5  Non-Contravention. The execution and delivery of the Offering Documents by
the Company and AuraSound, the issuance of the Units as contemplated by the
Offering Documents and the completion by the Company and AuraSound of the other
transactions contemplated by the Offering Documents do not and will not, with or
without the giving of notice or the lapse of time, or both, (i) result in any
violation of any provision of the articles of incorporation or by-laws or
similar instruments of the Company or AuraSound or their respective
subsidiaries, (ii) conflict with or result in a breach by the Company or
AuraSound or their respective subsidiaries of any of the terms or provisions of,
or constitute a default under, or result in the modification of, or result in
the creation or imposition of any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or AuraSound or their
respective subsidiaries, pursuant to any agreements, instruments or documents
filed as exhibits to the SEC Reports or any indenture, mortgage, deed of trust
or other agreement or instrument to which AuraSound or any of its subsidiaries
is a party or by which AuraSound or any of its subsidiaries or any of its
properties or assets are bound or affected, in any such case which would have a
material adverse effect on the business, properties, operations, condition
(financial or other), results of operations or prospects of the Company and
AuraSound and their respective subsidiaries, taken as a whole, or the validity
or enforceability of, or the ability of the Company or AuraSound to perform
their obligations under, the Offering Documents, (iii) violate or contravene any
applicable law, rule or regulation or any applicable decree, judgment or order
of any court, United States federal or state regulatory body, administrative
agency or other governmental body having jurisdiction over AuraSound or any of
its subsidiaries or any of its respective properties or assets that would,
except with respect to violations of federal and state securities laws, have a
Material Adverse Effect, or the validity or enforceability of, or the ability of
the Company or AuraSound to perform its obligations under, the Offering
Documents, (iv) have any material adverse effect on any permit, certification,
registration, approval, consent, license or franchise necessary for the Company
or its subsidiaries (after the effective time of the Share Exchange) to own or
lease and operate any of its properties and to conduct any of its business or
the ability of the Company or its subsidiaries to make use thereof or (v) except
for applicable requirements of federal securities laws and state securities or
blue-sky laws, requiring filing with, or permit, authorization, consent or
approval of, any third party, public body or authority.
 
3.6  Information Provided. The Company hereby represents and warrants to the
Subscriber that the information set forth in the Offering Memorandum, the SEC
Reports and any other document provided by the Company (or the Company’s
authorized representatives) to the Subscriber in connection with the
transactions contemplated by this Agreement, does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading. AuraSound hereby represents and warrants to
the Subscriber that the information set forth in the Offering Memorandum and any
other document provided by AuraSound (or AuraSound’s authorized representatives)
to the Subscriber in connection with the transactions contemplated by this
Agreement, does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they are made, not misleading.
 
7

--------------------------------------------------------------------------------


 
3.7  SEC Reports. The Company represents and warrants that (i) the SEC Reports
constitute all of the documents and reports that the Company was required to
file with the SEC pursuant to the Securities Exchange Act of 1934 (“Exchange
Act”) and the rules and regulations promulgated thereunder by the SEC since
September 30, 2004, (ii) as of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Securities Act
and/or the Exchange Act, as the case may require, and the rules and regulations
promulgated thereunder. The Company and AuraSound, as the case may be represent
and warrant that the financial statements of the Company included in the SEC
Reports and those of AuraSound included in the Offering Memorandum comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with generally accepted accounting principles in the
United States (“GAAP”) (except, in the case of unaudited statements, as
permitted by the applicable form under the Securities Act or the Exchange Act)
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present the financial position of the
Company and AuraSound, as the case may be; as of the dates thereof and each of
their statements of operations, stockholders’ equity and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal and
recurring year-end audit adjustments which were and are not expected to have a
material adverse effect on the Company or its subsidiaries, or any of their
business, financial condition or results of operations after the effective time
of the Share Exchange). Except as and to the extent set forth on the balance
sheet of the Company as of March 31, 2007 included in the SEC Reports (including
the notes thereto) and the balance sheet of AuraSound as of December 31, 2006
included in the Offering Memorandum (including the notes thereto), neither the
Company nor AuraSound has any liability or obligation of any nature (whether
accrued, absolute, contingent or otherwise and whether required to be reflected
on a balance sheet or not).
 
3.8  Events Subsequent. Since December 31, 2006 as to AuraSound and since March
31, 2007 as to the Company, there has not been any of the following that have
not been disclosed to the Subscriber:
 
(a) Any sale, lease, transfer, license or assignment of any assets, tangible or
intangible, of the Company or AuraSound;
 
(b)  Any damage, destruction or property loss, whether or not covered by
insurance, affecting adversely the properties or business of the Company or
AuraSound;
 
(c)  Any declaration or setting aside or payment of any dividend or distribution
with respect to the shares of capital stock of the Company or AuraSound or any
redemption, purchase or other acquisition of any such shares;
 
(d)  Any subjection to any lien on any of the assets, tangible or intangible, of
the Company or AuraSound;
 
(e)  Any incurrence of indebtedness or liability or assumption of obligations by
the Company or AuraSound;
 
(f)  Any waiver or release by the Company or AuraSound of any right of any
material value;
 
(g)  Any compensation or benefits paid to officers or directors of the Company
or AuraSound;
 
8

--------------------------------------------------------------------------------


 
(h)  Any change made or authorized in the articles of incorporation or bylaws of
the Company or AuraSound, except, as to the Company for the change to the
articles of incorporation and by-laws made incident to re-domiciling from
Minnesota to Nevada; 
 
(i)  Any loan to or other transaction with any officer, director or stockholder
of the Company or AuraSound giving rise to any claim or right of either Company
or AuraSound against any such person or of such person against the Company; or
 
(j)  Any material adverse change in the condition (financial or otherwise) of
the respective properties, assets, liabilities or business of either Company or
AuraSound, or
 
.  (k) any agreement, written or otherwise, to take any of the foregoing
actions.
 
3.9  Liabilities. Except as otherwise disclosed in the SEC Reports or the
Offering Memorandum, neither the Company nor AuraSound has any liability or
obligation whatsoever, either direct or indirect, matured or unmatured, accrued,
absolute, contingent or otherwise. In addition, the Company represents that upon
the Exchange Closing Date, the Company will not have any liability or obligation
whatsoever, either direct or indirect, matured or unmatured, accrued, absolute,
contingent or otherwise
 
3.10  Absence of Certain Proceedings. Except as disclosed in the SEC Reports,
neither the Company nor AuraSound is aware of any action, suit, proceeding,
inquiry or investigation before or by any court, public board or body, or
governmental agency pending or threatened against or affecting the Company or
AuraSound or any of their respective subsidiaries, in any such case wherein an
unfavorable decision, ruling or finding would have a Material Adverse Effect on
the transactions contemplated by the Offering Documents or which could adversely
affect the validity or enforceability of, or the authority or ability of the
Company or AuraSound to perform its obligations under, the Offering Documents;
and to the Company’s and AuraSound’s knowledge there is not pending or
contemplated any, and there has been no, investigation by the SEC involving the
Company or AuraSound or any of their current or former directors or officers.
 
3.11  Compliance with Law. Neither the Company nor AuraSound nor any of their
respective subsidiaries is in violation of or has any liability under any
statute, law, rule, regulation, ordinance, decision or order of any governmental
agency or body or any court, domestic or foreign, except where such violation or
liability would not individually or in the aggregate have a Material Adverse
Effect and to the knowledge of the Company and AuraSound there is no pending
investigation that would reasonably be expected to lead to such a claim.
 
3.12  Tax Matters. The Company has filed all federal, state and local income and
franchise tax returns required to be filed and has paid all taxes shown by such
returns to be due, and no tax deficiency has been determined adversely to the
Company. AuraSound has experienced losses for the last two fiscal years and has
consequently not filed all federal, state and local income and franchise tax
returns required to be filed and has not paid any taxes for the last two fiscal
years. Any tax or filing deficiency arising from the foregoing is not expected
to have a Material Adverse Effect.
 
3.13  Consents. Each of the Company and AuraSound has all necessary consents,
approvals, authorizations, orders, registrations, qualifications, licenses,
filings and permits of, with and from all applicable judicial, regulatory and
other legal or governmental agencies and bodies and all third parties, foreign
and domestic (collectively, the “Consents”), to own, lease and operate their
respective properties and conduct their respective businesses as are now being
conducted and as disclosed in the Offering Memorandum, except where the failure
to have any such Consent would not have a Material Adverse Effect. Each such
Consent is valid and in full force and effect, and neither the Company nor
AuraSound has received written notice of any investigation or proceedings which
results in or, if decided adversely to the Company or AuraSound, could
reasonably be expected to result in, the revocation of, or imposition of a
materially burdensome restriction on, any Consent. 
 
9

--------------------------------------------------------------------------------


 
3.14  Property. The Company does not own or lease any real property. AuraSound
has good and marketable title to all property and/or assets of all kinds,
whether real, personal or mixed, tangible or intangible (including, without
limitation, all rights relating thereto) (“Property”) owned by it, in each case
free and clear of all liens, except for liens or encumbrances that will not have
a Material Adverse Effect. Any Property held under lease by AuraSound is held by
it under valid, subsisting and enforceable leases with such exceptions as are
not to have a Material Adverse Effect on the use made or proposed to be made of
such Property by AuraSound.
 
3.15  Questionable Payments. Neither the Company nor AuraSound, nor any of their
respective employees, agents or representatives have, directly or indirectly,
made any bribes, kickbacks, illegal payments or illegal political contributions
using company funds or made any payments from the Company's or AuraSound’s
funds, respectively, to governmental officials for improper purposes or made any
illegal payments from the Company's or AuraSound’s funds, respectively, to
obtain or retain business.
 
3.16  Intellectual Property. The Company does not own or use any trademarks,
trade names, service marks, patents, copyrights or any applications with respect
thereto. Neither the Company nor AuraSound has any knowledge of any claim that,
or inquiry as to whether, any product, activity or operation of the Company
infringes upon or involves, or has resulted in the infringement of, any
trademarks, trade-names, service marks, patents, copyrights or other proprietary
rights of any other person, corporation or other entity; and no such proceedings
have been instituted, are pending or are threatened against the Company. The
Company and AuraSound: (i) owns or possesses all rights to use, option and/or
license, as the case may be, all patents, patent applications, provisional
patents, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses, formulae, mask works, customer
lists, internet domain names, know-how and other intellectual property
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, “Intellectual Property”)
necessary for the conduct of their respective businesses as being conducted and
as described in the Offering Memorandum and (ii) does not believe that the
conduct of their respective businesses does or will conflict with, and have not
received any notice of any claim of conflict with, any such right of others,
which conflict would have a Material Adverse Effect. All Intellectual Property
developed by and belonging to AuraSound (including, without limitation, that
which is developed by consultants to AuraSound which has not been patented has
been kept confidential so as, among other things, all such information may be
deemed proprietary to AuraSound. To AuraSound’s knowledge, there is no
infringement by third parties of any Intellectual Property. There are no pending
or, to AuraSound’s knowledge, threatened actions, suits, proceedings or claims
by others challenging AuraSound’s rights in or to any Intellectual Property, and
there are no facts which would form a reasonable basis for any such claim. There
is no pending or, to AuraSound’s knowledge, threatened action, suit, proceeding
or claim by others that AuraSound infringes or otherwise violates any
Intellectual Property rights of others, in each case which would be reasonably
likely to have a Material Adverse Effect, and AuraSound is not aware of any
other fact which would form a reasonable basis for any such claim.
 
3.17  Insurance. The Company does not have any insurance policies in effect.
AuraSound maintains insurance in such amounts and covering such risks as are
customary for similarly-sized companies engaged in similar businesses in similar
industries, all of which insurance is in full force and effect. There are no
material claims by AuraSound under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause. AuraSound reasonably believes that it will be able to renew its
existing insurance as and when such coverage expires or will be able to obtain
replacement insurance adequate for the conduct of its business.
 
10

--------------------------------------------------------------------------------


 
3.18  Contracts. The Company does not have any material contracts, leases,
arrangements or commitments (whether oral or written). The Company is not a
party to or bound by or affected by any contract, lease, arrangement or
commitment (whether oral or written) relating to: (a) the employment of any
person; (b) collective bargaining with, or any representation of any employees
by, any labor union or association; (c) the acquisition of services, supplies,
equipment or other personal property; (d) the purchase or sale of real property;
(e) distribution, agency or construction; (f) lease of real or personal property
as lessor or lessee or sublessor or sublessee; (g) lending or advancing of
funds; (h) borrowing of funds or receipt of credit; (i) incurring any obligation
or liability; or (j) the sale of personal property. Except as set forth in the
Schedule 3.18, (i) each of AuraSound’s Material Contracts, as defined below, is
valid and binding and in full force and effect, (ii) AuraSound and, to the
knowledge of AuraSound, each other party to any Material Contract is, and at all
times has been, in compliance with all applicable terms and requirements of each
Material Contract, except where non-compliance does not have a Material Adverse
Effect, and (iii) AuraSound has not given to, or received from, any other party
to any Material Contract, any notice or other communication regarding any actual
or alleged breach of or default under any Material Contract by AuraSound or any
other party to such Material Contract, except where such breach would not be
reasonably likely to have a Material Adverse Effect. “Material Contract” shall
mean any agreement that would be required pursuant to Item 601 of Regulation S-B
promulgated under the Securities Act to be filed as an exhibit to any report,
schedule, registration statement or definitive proxy statement filed or required
to be filed under the Exchange Act or any rule or regulation promulgated
thereunder, assuming such rules and regulations applied to AuraSound.
 
3.19  Litigation. The Company is not subject to any judgment or order of any
court or quasijudicial or administrative agency of any jurisdiction, domestic or
foreign, nor is there any charge, complaint, lawsuit or governmental
investigation pending against the Company. The Company is not a plaintiff in any
action, domestic or foreign, judicial or administrative. There are no existing
actions, suits, proceedings against or investigations of the Company, and the
Company knows of no basis for such actions, suits, proceedings or
investigations. There are no unsatisfied judgments, orders, decrees or
stipulations affecting the Company or to which the Company is a party. Except
for such matters that, individually or in the aggregate, would not have a
Material Adverse Effect on the business, operations or financial results of
AuraSound (either individually or in the aggregate) there are no claims,
actions, suits, investigations or proceedings before or by any arbitrator,
court, governmental authority or instrumentality pending or threatened against
or affecting AuraSound or involving the properties of AuraSound which might
affect the business, properties or financial condition of AuraSound or which
might affect the transactions or other acts contemplated by this Agreement or
the validity or enforceability of this Agreement;
 
3.20  Employees. The Company does not have any employees. The Company does not
owe any compensation of any kind, deferred or otherwise, to any current or
previous employees. The Company does not have a written or oral employment
agreement with any officer or director of the Company. Neither the Company nor
AuraSound is a party to or bound by any collective bargaining agreement. Except
as set forth in the SEC Reports or the Offering Memorandum, there are no loans
or other obligations payable or owing by either the Company or AuraSound to any
stockholder, officer, director or employee of the Company, nor are there any
loans or debts payable or owing by any of such persons to the Company or
AuraSound or any guarantees by the Company or AuraSound of any loan or
obligation of any nature to which any such person is a party. No labor
disturbance by the employees of AuraSound currently exists or, to AuraSound’s
knowledge, is likely to occur
 
11

--------------------------------------------------------------------------------


 
3.21  Employee Benefit Plans. The Company does not have any (a) non-qualified
deferred or incentive compensation or retirement plans or arrangements, (b)
qualified retirement plans or arrangements, (c) other employee compensation,
severance or termination pay or welfare benefit plans, programs or arrangements
or (d) any related trusts, insurance contracts or other funding arrangements
maintained, established or contributed to by the Company. AuraSound has not
violated and is not currently in violation of any provisions of: (a) any federal
or state environmental law, (b) Employee Retirement Income Security Act of 1974,
as amended, including the regulations and published interpretations thereunder
(“ERISA”), (c) the Bank Secrecy Act, as amended, (d) the Money Laundering
Control Act of 1986, as amended, (e) the Foreign Corrupt Practices Act, or (f)
the Uniting and Strengthening of America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, and the rules
and regulations promulgated under any such law, or any successor law, except for
such violations which, singly or in the aggregate, would not have a Material
Adverse Effect.
 
3.22  Legal Compliance. To the best knowledge of the Company and AuraSound,
after due investigation, no claim has been filed against either the Company or
AuraSound alleging a violation of any applicable laws or regulations of foreign,
federal, state and local governments and all agencies thereof. Each of the
Company and AuraSound holds all of the material permits, licenses, certificates
or other authorizations of foreign, federal, state or local governmental
agencies required for its respective business as presently conducted.
 
3.23  Internal Accounting Controls. Each of the Company and AuraSound maintains
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s Form 10-KSB or 10-QSB, as the case may be, is being prepared. The
Company's certifying officers have evaluated the effectiveness of the Company’s
controls and procedures as of end of the filing period prior to the filing date
of the Form 10-QSB for the quarter ended March 31, 2007 (such date, the
"Evaluation Date"). The Company presented in its most recently filed Form 10-KSB
or Form 10-QSB the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company's internal controls (as such term is
defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to the
Company's knowledge, in other factors that could significantly affect the
Company's internal controls.
 
3.24  Listing and Maintenance Requirements. The Company’s common stock is
currently quoted on the OTC Bulletin Board. The Company has not, since October
1, 2005, received any notice from the OTC Bulletin Board or the NASD or any
trading market on which the Company’s common stock is or has been listed or
quoted to the effect that the Company is not in compliance with the quoting,
listing or maintenance requirements of the OTC Bulletin Board or such other
trading market. The Company is, and has no reason to believe that it will not,
in the foreseeable future continue to be, in compliance with all such quoting,
listing and maintenance requirements.
 
12

--------------------------------------------------------------------------------


 
3.25  No SEC or NASD Inquiries. Neither the Company nor AuraSound nor any of
their past or present officers or directors is, or has ever been, the subject of
any formal or informal inquiry or investigation by the SEC or NASD.
 
3.26  Disclosure. The representations and warranties and statements of fact made
by the Company and AuraSound in this Agreement are, as applicable, accurate,
correct and complete and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements and
information contained herein not false or misleading. Neither the Company nor
AuraSound is and, at all times up to and including consummation of the
transactions contemplated by this Agreement, and after giving effect to
application of the net proceeds of the Placement, will not be, subject to
registration as an “investment company” under the Investment Company Act of
1940, as amended (the “1940 Act”), and is not and will not be an entity
“controlled” by an “investment company” within the meaning of the 1940 Act. The
Company and AuraSound will: (i) utilize the proceeds of the Offering for working
capital purposes, repayment of certain affiliate loans and bridge loans of
AuraSound and payment of expenses (including reasonable attorneys’ fees and
costs) in accordance with the “Use of Proceeds” section of the Offering
Memorandum and (ii) initially utilize the proceeds of the Offering and all other
funds of AuraSound in such a manner so as to cause AuraSound not to be subject
to the 1940 Act, and will thereafter use its best efforts to avoid AuraSound’s
becoming subject to the 1940 Act.
 
3.27 Anti-takeover Device. Neither the Company or AuraSound, nor any of their
respective subsidiaries has any outstanding shareholder rights plan or “poison
pill” or any similar arrangement. There are no provisions of any anti-takeover
or business combination statute applicable to the Company or AuraSound or their
respective Articles of Incorporation or Bylaws which would preclude the issuance
and sale of the Securities, the reservation for issuance of the Warrant Shares
and the consummation of the other transactions contemplated by this Agreement or
any of the other Offering Documents.
 
3.28 No Integrated Offering. Neither the Company or AuraSound, nor any of their
respective affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Securities pursuant to this Agreement to be integrated with prior offerings
by the Company for purposes of the Act which would prevent the Company from
selling the Securities pursuant to Regulation D and Rule 506 thereof under the
Act, or any applicable exchange-related stockholder approval provisions, nor
will the Company, AuraSound nor any of their respective affiliates or
subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings if such other offering, if
integrated, would cause the offer and sale of the Securities not to be exempt
from registration pursuant to Regulation D and Rule 506 thereof under the Act.
The Company does not have any registration statement pending before the SEC or
currently under the SEC’s review.


3.29 Sarbanes-Oxley Act. The Company is in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the
rules and regulations promulgated thereunder, that are effective and for which
compliance by the Company is required as of the date hereof and intends to
comply with other applicable provisions of the Sarbanes-Oxley Act, and the rules
and regulations promulgated thereunder, upon the effectiveness of such
provisions or the date by which compliance therewith by the Company is required.
 
13

--------------------------------------------------------------------------------


 
3.30 Securities Law Compliance. Subject to the accuracy and completeness of the
representations and warranties of the Subscriber contained in this Agreement,
the Company and AuraSound have complied and will comply with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Securities hereunder. Neither the Company nor anyone acting on its
behalf, directly or indirectly, has or will sell, offer to sell or solicit
offers to buy any of the Securities or similar securities to, or solicit offers
with respect thereto from, or enter into any negotiations relating thereto with,
any person, or has taken or will take any action so as to bring the issuance and
sale of any of the Securities under the registration provisions of the Act and
applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Act) in connection with the offer or sale of any of the
Securities.


4.  Covenants of the Company
 
The Company covenants with the Subscriber as follows, which covenants are for
the benefit of the Subscriber and its, his or her permitted assignees.
 
4.1 Securities Compliance. The Company shall notify the SEC in accordance with
its rules and regulations, of the transactions contemplated by any of Offering
Documents and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Subscriber, or their respective
subsequent holders.


4.2 Registration and Listing. The Company shall cause its Common Stock to
continue to be registered under Sections 12(b) or 12(g) of the Exchange Act, to
comply in all respects with its reporting and filing obligations under the
Exchange Act, to comply with all requirements related to any registration
statement filed pursuant to this Agreement, and to not take any action or file
any document (whether or not permitted by the Act or the rules promulgated
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under the Exchange Act or Act, except as
permitted herein. The Company will take all action necessary to continue the
quotation of its Common Stock on the OTC Bulletin Board or any successor market.
Subject to the terms of Offering Documents, the Company further covenants that
it will take such further action as the Subscriber may reasonably request, all
to the extent required from time to time to enable the Subscriber to sell the
Securities without registration under the Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Act. Upon the request of
the Subscriber, the Company shall deliver to the Subscriber a written
certification of a duly authorized officer as to whether it has complied with
such requirements.


4.3 Compliance with Laws. The Company shall comply, and cause each Subsidiary to
comply, with all applicable laws, rules, regulations and orders, noncompliance
with which would be reasonably likely to have a Material Adverse Effect.


4.4 Keeping of Records and Books of Account. The Company shall keep and cause
each Subsidiary to keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Company and its Subsidiaries.
 
14

--------------------------------------------------------------------------------


 
4.5 Reporting Requirements. If the Company ceases to file its periodic reports
with the SEC, or if the SEC ceases making these periodic reports available via
the Internet without charge, then the Company shall, promptly after filing with
the SEC, furnish the following to the Subscriber so long as the Subscriber shall
be obligated hereunder to purchase the Securities or shall beneficially own
Securities: 
 

   (a) Quarterly Reports filed with the SEC on Form 10-QSB;

     

   (b) Annual Reports filed with the SEC on Form 10-KSB; and

     

 
(c)
Copies of all notices, information and proxy statements in connection with any
meetings, that are, in each case, provided to holders of shares of Common Stock,
contemporaneously with the delivery of such notices or information to such
holders of Common Stock.



4.6 Other Agreements. The Company shall not enter into any agreement in which
the terms of such agreement would restrict or impair the right or ability of the
Company or any Subsidiary to perform its obligations under any Offering
Documents.


4.7 Use of Proceeds. The Company will use the net proceeds from the sale of the
Securities for the purposes set forth in the Offering Memorandum under the
section titled “Use of Proceeds”.


4.8 Reporting Status. So long as the Subscriber beneficially owns any of the
Securities, the Company shall timely file all reports required to be filed with
the SEC pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination.


4.9 Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) as soon as practicable after the Exchange Closing Date but in
no event later than four (4) Trading Days following the Exchange Closing Date.
The Company shall also file with the SEC a Current Report on Form 8-K (the “Form
8-K”) describing the material terms of the transactions contemplated hereby (and
attaching as exhibits thereto this Agreement, the Lock-Up Agreement, the form of
Warrant and the Press Release) as soon as practicable following the date hereof
but in no event more than four (4) Trading Days following the Exchange Closing
Date. “Trading Day” means any day during which the OTC Bulletin Board (or other
principal exchange on which the Common Stock is traded) shall be open for
trading.


4.10 Disclosure of Material Information. The Company covenants and agrees that
neither it nor any other person acting on its behalf has provided or will
provide the Subscriber or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto the Subscriber shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that the Subscriber shall be relying on the foregoing representations
in effecting transactions in securities of the Company.


4.11 Form D. The Company agrees to file a Form D with respect to the Securities
as required by Rule 506 under Regulation D and to provide a copy thereof to the
Subscriber promptly after such filing.


4.12 No Integrated Offerings. The Company shall not make any offers or sales of
any security (other than the Securities being offered or sold hereunder) under
circumstances that would require registration of the Securities being offered or
sold hereunder under the Act.
 
15

--------------------------------------------------------------------------------


 
4.13 Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by the Subscriber in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Common Stock. The pledge of Common Stock shall not be deemed to be a transfer,
sale or assignment of the Common Stock hereunder, and no Subscriber effecting a
pledge of Common Stock shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or the Warrants; provided that the Subscriber and its pledgee shall be required
to comply with the provisions of Section 5.13 hereof in order to effect a sale,
transfer or assignment of Common Stock to such pledgee. At the Subscriber'
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Common Stock may reasonably request in connection with a pledge
of the Common Stock to such pledgee by the Subscriber.


4.14 Confidentiality. The Subscriber agrees that it will not disclose and it
will cause its officers, directors, employees, representatives, agents, and
advisers not to disclose, any Confidential Information (as hereinafter defined)
with respect to the other party furnished, at any time or in any manner,
provided that (i) any disclosure of such information may be made to which the
Company and Subscriber consent in writing; and (ii) such information may be
disclosed if so required by law or regulatory authority. “Confidential
Information” means information or knowledge obtained in any due diligence or
other investigation relating to the negotiation and execution of this Agreement,
information relating to the terms of the transactions contemplated hereby and
any information identified as confidential in writing from one party to the
other; provided, however, that Confidential Information shall not include
information or knowledge that (a) becomes generally available to the public
absent any breach of this Section 4.14, (b) was available on a non-confidential
basis to a party prior to its disclosure pursuant to this Agreement, or (c)
becomes available on a non-confidential basis from a third party who is not
bound to keep such information confidential.


4.15  Lock-Up Agreement. The Chief Executive Officer of AuraSound, Arthur Liu,
shall be subject to the terms and provisions of the Lock-Up Agreement attached
as an exhibit to the Offering Memorandum.


4.16  Rule 144. As long as the Subscriber owns Securities, the Company covenants
to timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the Subscription Closing Date pursuant to Section 13(a) or 15(d) of the Exchange
Act. As long as the Subscriber owns Securities, if the Company is not required
to file reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will
prepare and furnish to the Subscriber and make publicly available in accordance
with Rule 144(c) promulgated under the Act annual and quarterly financial
statements, together with a discussion and analysis of such financial statements
in form and substance substantially similar to those that would otherwise be
required to be included in reports required by Section 13(a) or 15(d) of the
Exchange Act, as well as any other information required thereby, in the time
period that such filings would have been required to have been made under the
Exchange Act. The Company further covenants that it will take such further
action as the Subscriber may reasonably request, all to the extent required from
time to time to enable the Subscriber to sell the Common Stock and the Warrant
Shares without registration under the Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Act, including providing
any legal opinions relating to such sale pursuant to Rule 144.


16

--------------------------------------------------------------------------------




4.17  Company Indemnity. The Company agrees to indemnify and hold harmless the
Subscribers (and their respective directors, officers, affiliates, agents,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the
Subscribers and their directors, officers, affiliates, agents, successors and
assigns as a result of any inaccuracy in or breach of the representations,
warranties or covenants made by the Company herein.
 
4.18  Affiliate Loan Repayment. The Company may only use the net proceeds from
the Offering to repay affiliate loans if aggregate subscriptions under the
Offering Memorandum exceed $12,000,000, and the total amount of affiliate loan
repayment shall equal the difference between $12,000,000 and the total amount
raised, up to a maximum of $1,750,000; provided, however, if the Company is able
to obtain a $12 million accounts receivable credit facility, then the amount the
Company may use to repay affiliate loans shall be the amount of proceeds
received over $10,000,000 up to a maximum of $1,750,000.


5.  Registration Rights.
 
5.1  Registration Requirement. Subject to the terms and limitations hereof, the
Company shall file an initial Registration Statement on Form SB-2 or other
appropriate registration document under the Act (the “Initial Registration
Statement”) for resale of all the shares of Common Stock sold and issued to the
Subscriber on the Subscription Closing Date and all the Warrant Shares and shall
use its reasonable best efforts to maintain the Initial Registration Statement
effective for a period of twenty-four (24) months following the Subscription
Closing Date at the Company’s expense (the “Effectiveness Period”). The Company
shall use reasonable best efforts to file the Initial Registration Statement no
later than sixty (60) days after the Exchange Closing Date (the “Registration
Filing Date”), and shall use reasonable best efforts to cause the Initial
Registration Statement to become effective within two hundred and ten (210) days
after the Exchange Closing Date (the “Effectiveness Date”). The Subscriber
understands and agrees that the Company shall have no obligation whatsoever to
register with the SEC any of the shares of Common Stock issuable in connection
with the Additional Investment Option (as hereinafter defined).
 
5.2  Liquidated Damages. If: (i) the Initial Registration Statement is not filed
on or prior to the Registration Filing Date, or (ii) the Company fails to file
with the SEC a request for acceleration in accordance with Rule 461 promulgated
under the Securities Act within three trading days of the date that the Company
is notified in writing by the SEC that the Initial Registration Statement will
not be “reviewed,” or not subject to further review; or (iii) the Initial
Registration Statement is not declared effective by the SEC by the Effectiveness
Date; or (iv) the date on which trading in the Company’s Common Stock is
suspended for more than three business days in the aggregate (any such failure
or breach being referred to as an “Event”, and for purposes of clause (i) or
(iii) the date on which such Event occurs, or for purposes of clause (ii) and
(iv) the date on which such three trading day period is exceeded, being referred
to as an “Event Date”), then on each such Event Date and on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to the Subscriber an amount in cash, as liquidated damages, equal to 1.5% of the
aggregate purchase price paid by the Subscriber hereunder. In no event will the
Company be liable for liquidated damages under this Agreement in excess of 1.5%
of the Subscriber’s subscription amount in any 30-day period and in no event
will the total liquidated damages hereunder exceed 18% of the Subscriber’s
subscription amount hereunder. Notwithstanding anything to the contrary
contained herein, in no event shall any liquidated damages be payable with
respect to the Warrants or the Warrant Shares.
 
17

--------------------------------------------------------------------------------


 
Notwithstanding anything to the contrary set forth in this Section 5, in the
event the SEC does not permit the Company to register all of the Registrable
Securities in the initial Registration Statement because of the SEC’s
application of Rule 415, the Company shall register in the initial Registration
Statement such number of Registrable Securities as is permitted by the SEC,
provided, however, that the number of Registrable Securities to be included in
such Registration Statement or any subsequent registration statement shall be
determined in the following order: (i) first, the shares of Common Stock issued
pursuant to this Agreement and all other Subscription Agreements under the
Offering Memorandum, along with all of the shares of Common Stock that the
Company is obligated to register on the Initial Registration Statement as set
forth in Section 5.8 (i) hereof shall be registered on a pro rata basis among
the holders of such Common Stock, and (ii) second, the shares of Common Stock
issuable upon exercise of the Warrants shall be registered on a pro rata basis
among the holders of the Warrants. In the event the SEC does not permit the
Company to register all of the Registrable Securities in the Initial
Registration Statement, the Company shall use its best efforts to file
subsequent Registration Statements to register the Registrable Securities that
were not registered in the Initial Registration Statement as promptly as
possible and in a manner permitted by the SEC. The Company shall use its best
efforts to file each subsequent Registration Statement by the later of (i) sixty
(60) days following the sale of substantially all of the Registrable Securities
included in the initial Registration Statement or any subsequent Registration
Statement and (ii) six (6) months following the effective date of the initial
Registration Statement or any subsequent Registration Statement, as applicable,
or such earlier date as permitted by the SEC. The Company shall use its best
efforts to obtain effectiveness of each subsequent Registration Statement by the
earlier of (A) the ninetieth (90th) day following the filing date of such
Registration Statement (or in the event such Registration Statement receives a
“full review” by the SEC, the one hundred twentieth (120th) day following such
filing date) or (B) the date which is within three (3) business days after the
date on which the SEC informs the Company (i) that the SEC will not review such
Registration Statement or (ii) that the Company may request the acceleration of
the effectiveness of such Registration Statement and the Company makes such
request.
 
5.3  Registrable Securities for the Initial Registration Statement Defined. For
the purposes of this Agreement, “Registrable Securities” shall mean all
unregistered shares of Common Stock and Warrant Shares underlying the Units
purchased by the Subscriber hereunder, but none of the shares issuable in
connection with the Additional Investment Option, each as defined herein.
 
5.4  Limitation to Registration Requirement. Notwithstanding the foregoing, the
Company shall not be obligated to effect any registration of the Registrable
Securities or take any other action pursuant to this Section 4: (i) in any
particular jurisdiction in which the Company would be required to execute a
general consent to service of process in effecting such registration,
qualification or compliance unless the Company is already subject to service in
such jurisdiction and except as may be required by the Act, or (ii) during any
period in which the Company suspends the rights of a subscriber after giving the
Subscriber written notification of a Potential Material Event (defined below)
pursuant to Section 4.6 hereof.
 
5.5  Expenses of Registration. Except as otherwise expressly set forth herein,
the Company shall bear all expenses incurred by the Company in compliance with
the registration obligations of the Company, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company incurred in connection with any registration,
qualification or compliance pursuant to this Agreement and all underwriting
discounts, selling commissions and expense allowances applicable to the sale of
any securities by the Company for its own account in any registration. All
underwriting discounts, selling commissions and expense allowances applicable to
the sale by Subscriber of Registrable Securities and all fees and disbursements
of counsel for the Subscriber shall be borne by the Subscriber.
 
18

--------------------------------------------------------------------------------


 
5.6  Indemnification.
 
(a)  To the extent permitted by law the Company will indemnify the Subscriber,
each of its officers, directors, agents, employees and partners, and each person
controlling the Subscriber, with respect to each registration, qualification or
compliance effected pursuant to this Agreement, and each underwriter, if any,
and each person who controls any underwriter, and their respective counsel
against all claims, losses, damages and liabilities (or actions, proceedings or
settlements in respect thereof) arising out of or based on (i) any untrue
statement (or alleged untrue statement) of a material fact contained in any
prospectus, offering circular or other document prepared by the Company
(including any related registration statement, notification or the like)
incident to any such registration, qualification or compliance, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation by the Company of the Act or any rule or regulation there-under
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and subject to the provisions of Section 5.7(b) below, will reimburse the
Subscriber, each of its officers, directors, agents, employees and partners, and
each person controlling the Subscriber, each such underwriter and each person
who controls any such underwriter, for any legal and any other expenses as they
are reasonably incurred in connection with investigating and defending any such
claim, loss, damage, liability or action, provided that the Company will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement (or
alleged untrue statement) or omission (or alleged omissions) based upon written
information furnished to the Company by (or on behalf of) the Subscriber or
underwriter, or if the person asserting any such loss, claim, damage or
liability (or action or proceeding in respect thereof did not receive a copy of
an amended preliminary prospectus or the final prospectus (or the final
prospectus as amended and supplemented) at or before the written confirmation of
the sale of such Registrable Securities to the person because of the failure of
the Subscriber or underwriter to so provide such amended preliminary or final
prospectus (or the final prospectus as amended and supplemented); provided,
however, that the indemnity agreement contained in this subsection shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld), nor shall the Company be
liable in any such case for any such loss, claim, damage, liability or action to
the extent that it arises out of or is based upon a violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by the Subscriber, any such partner,
officer, director, employee, agent or controlling person of such Subscriber, or
any such underwriter or any person who controls any such underwriter; provided,
however, that the obligations of the Company hereunder shall be limited to an
amount equal to the portion of net proceeds represented by the Registrable
Securities pursuant to this Agreement.
 
(b)  To the extent permitted by law, the Subscriber will indemnify the Company,
and its directors, officers, agents, employees and each underwriter, if any, of
the Company’s securities covered by any registration statement required to be
filed pursuant to this Agreement, each person who controls the Company or such
underwriter within the meaning of the Act and the rules and regulations
thereunder, and their respective counsel against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus, offering circular or other
document, or any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company for any legal or any other expenses
as they are reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability or action, in each case to the extent,
but only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by the Subscriber;
provided, however, that the obligations of the Subscriber hereunder shall be
limited to an amount equal to the net proceeds to the Subscriber from
Registrable Securities sold under such registration statement, prospectus,
offering circular or other document as contemplated herein; provided, further,
that the indemnity agreement contained in this subsection shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Subscriber, which
consent shall not be unreasonably withheld or delayed.
 
19

--------------------------------------------------------------------------------


 
(c)  Each party entitled to indemnification under this Section (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; and provided further that if any Indemnified Party reasonably
concludes that there may be one or more legal defenses available to it that are
not available to the Indemnifying Party, or that such claim or litigation
involves or could have an effect on matters beyond the scope of this Agreement,
then the Indemnified Party may retain its own counsel at the expense of the
Indemnifying Party; and provided further that the failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Agreement unless and only to the extent that such
failure to give notice results in material prejudice to the Indemnifying Party.
No Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation. Each
Indemnified Party shall furnish such information regarding itself or the claim
in question as an Indemnifying Party may reasonably request in writing and as
shall be reasonably required in connection with defense of such claim and
litigation resulting there-from.
 
(d) If the indemnification provided for in this Section is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.
 
20

--------------------------------------------------------------------------------


 
5.7  Transfer or Assignment of Registration Rights. The Registrable Securities,
and any related benefits to the Subscriber hereunder may be transferred or
assigned by the Subscriber to a permitted transferee or assignee, provided that
the Company is given written notice of such transfer or assignment, stating the
name and address of said transferee or assignee and identifying the Registrable
Securities with respect to which such registration rights are being transferred
or assigned; provided further that the transferee or assignee of such
Registrable Securities shall be deemed to have assumed the obligations of the
Subscriber under this Agreement by the acceptance of such assignment and shall,
upon request from the Company, evidence such assumption by delivery to the
Company of a written agreement assuming such obligations of the Subscriber; and
provided further, that the transferee or assignee shall not be a competitor (or
an affiliate of a competitor) of the Company or any of its subsidiaries and
shall not have (and shall not be an affiliate of a person that has) any pending
or threatened claim against the Company or any of its subsidiaries.
 
5.8  Registration Procedures. In the case of any registration effected by the
Company pursuant to this Agreement, the Company will keep the Subscriber advised
in writing as to the initiation of each registration and as to the completion
thereof. The Company will:
 
(a)  Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of securities covered by such registration
statement;
 
(b)  Respond as promptly as reasonably practicable to any comments received from
the SEC with respect to a registration statement or any amendment thereto.
 
(c)  Notify the Subscriber as promptly as reasonably practicable and (if
requested by any such person) confirm such notice in writing no later than one
trading day following the day (A) when a prospectus or any prospectus supplement
or post-effective amendment to a registration statement is proposed to be filed
and (B) with respect to a registration statement or any post-effective
amendment, when the same has become effective;
 
(d)  Furnish such number of prospectuses and other documents incident thereto,
including supplements and amendments, as the Subscriber may reasonably request;
 
(e)  Furnish to the Subscriber, upon request, a copy of all documents filed with
and all correspondence from or to the SEC in connection with any such
registration statement other than non-substantive cover letters and the like;
 
(f)  Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
registration statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment; and
 
(g)  Use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC.
 
Notwithstanding the foregoing, if at any time or from time to time after the
date hereof, the Company notifies the Subscriber in writing of the existence of
an event or circumstance that is not disclosed in the Registration Statement and
that may have a material effect on the Company or its business (a “Potential
Material Event”), the Subscriber shall not offer or sell any Registrable
Securities, or engage in any other transaction involving or relating to the
Registrable Securities, from the time of the giving of notice with respect to a
Potential Material Event until the Company notifies the Subscriber that such
Potential Material Event either has been added to the Registration Statement by
amendment or supplement or no longer constitutes a Potential Material Event;
provided, that the Company may not so suspend the right of Subscriber for more
than 60 days in any twelve month period.
 
21

--------------------------------------------------------------------------------


 
(h)  File the final prospectus pursuant to Rule 424 of the Securities Act no
later than 9:00 am Eastern time on the business day following the date the
Registration Statement is declared effective by the SEC.
 
(i)  The Company shall not permit any Securities other than (i) the Registrable
Securities, (ii) 3,200,000 shares of Common Stock issuable upon exercise of
warrants issued in the Second Bridge Financing (as defined in the Offering
Memorandum), (iii) 1,229,476 shares of Common Stock held by Next Stage
Investments, Inc., an affiliate of the Placement Agent, and (iv) 619,329 shares
of Common Stock held by Synergy Business Consulting, LLC, the former majority
shareholder of the Company, to be included in the Initial Registration
Statement.
 
5.9  Statement of Beneficial Ownership. The Company may require the Subscriber
to furnish to the Company a certified statement as to the number of shares of
Common Stock beneficially owned by the Subscriber and the controlling person
thereof and any other such information regarding the Subscriber, the Registrable
Securities held by the Subscriber and the intended method of disposition of such
securities as shall be reasonably required with respect to the registration of
the Subscriber’s Registrable Securities. The Subscriber hereby understands and
agrees that the Company may, in its sole discretion, exclude the Subscriber’s
shares of Common Stock (including such shares into which the Warrants are
exercisable) from any Registration Statement required to be filed hereunder in
the event that the Subscriber fails to provide such information requested by the
Company within the time period reasonably specified by the Company or is
required to do so by law or the SEC.
 
5.10  Compliance. The Subscriber covenants and agrees that the Subscriber will
comply with the prospectus delivery requirements of the Act as applicable to
such Subscriber in connection with any resale of Registrable Securities pursuant
to a Registration Statement required to be filed hereunder.
 
5.11  Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
Registration Statement other than as required hereunder relating to an offering
for its own account or the account of others under the Act of any of its Common
Stock, other than an offering of securities issued pursuant to a Strategic
Issuance (as defined below) and other than a Form S-4 or Form S-8 Registration
Statement (each as promulgated under the Act or their then equivalents relating
to equity securities to be issued solely in connection with any business
combination transaction, acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans), then the Company shall send to the Subscriber (together with any other
holders of its Common Stock or Warrants possessing “piggyback registration
rights” comparable to those granted to the Subscriber hereunder (“Rights
holders”)) written notice of such determination and, if within fifteen (15) days
after receipt of such notice, the Subscriber shall so request in writing, the
Company shall include in such Registration Statement all or any part of such
Registrable Securities such Subscriber requests to be registered; provided that
the Company shall not be required to register any Registrable Securities
pursuant to this Section that are eligible for resale pursuant to Rule 144(k)
promulgated under the Act; and provided further that the Company may, without
the consent of the Subscriber, withdraw such registration statement before its
becoming effective if the Company or other stockholders have elected to abandon
the proposal to register the securities proposed to be registered thereunder. If
the registration statement is being filed for an underwritten public offering,
the Subscriber must timely execute and deliver the usual and customary agreement
among the Company, the Subscriber and the underwriters relating to the
registration. If the Registration Statement is being filed for an underwritten
offer and sale by the Company of securities for its own account and the managing
underwriters advise the Company in writing that in their opinion the offering
contemplated by the Registration Statement cannot be successfully completed if
the Company were to also register the Registrable Securities of the Subscriber
requested to be included in such Registration Statement, then the Company will
include in the registration: (i) first, any securities the Company proposes to
sell, (ii) second, any securities of any person whose securities are being
registered as a result of the exercise of a demand registration right, and (iii)
third, that portion of the aggregate number of shares being requested for
inclusion in the Registration Statement by (X) the Subscriber and (Y) all other
Rights holders, which in the opinion of such managing underwriters can
successfully be sold, such number of shares to be taken pro rata from the Rights
holders on the basis of the total number of shares being requested for inclusion
in the Registration Statement by each Rights holder. “Strategic Issuance” shall
mean an issuance of securities: (i) in connection with a “corporate partnering”
transaction or a “strategic alliance” (as determined by the Board of Directors
of the Company in good faith); (ii) in connection with any financing transaction
in respect of which the Company is a borrower; or (iii) to a vendor, lessor,
lender, or customer of the Company, or a research, manufacturing or other
commercial collaborator of the Company, in a transaction approved by the Board
of Directors, provided in any case, that such issuance is not being made
primarily for the purpose of avoiding compliance with this Agreement.
 
22

--------------------------------------------------------------------------------


 
5.12  Legend. Each certificate representing the Securities shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR HEMCURE, INC. SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
The Company agrees to reissue certificates representing any of the Common Stock
and the Warrant Shares, without the legend set forth above if at such time,
prior to making any transfer of any such Common Stock or Warrant Shares, such
holder thereof shall give written notice to the Company describing the manner
and terms of such transfer and removal as the Company may reasonably request.
Such proposed transfer and removal will not be effected until: (a) either (i)
the Company has received an opinion of counsel reasonably satisfactory to the
Company, to the effect that the registration of the Common Stock or Warrant
Shares under the Act is not required in connection with such proposed transfer,
(ii) a registration statement under the Act covering such proposed disposition
has been filed by the Company with the SEC and has become and remains effective
under the Act, (iii) the Company has received other evidence reasonably
satisfactory to the Company that such registration and qualification under the
Act and state securities laws are not required, or (iv) the holder provides the
Company with reasonable assurances that such security can be sold pursuant to
Rule 144 under the Act; and (b) either (i) the Company has received an opinion
of counsel reasonably satisfactory to the Company, to the effect that
registration or qualification under the securities or “blue sky” laws of any
state is not required in connection with such proposed disposition, or (ii)
compliance with applicable state securities or “blue sky” laws has been effected
or a valid exemption exists with respect thereto. The Company will respond to
any such notice from a holder within five (5) business days. In the case of any
proposed transfer under this Section 5.13, the Company will use reasonable
efforts to comply with any such applicable state securities or “blue sky” laws,
but shall in no event be required, (x) to qualify to do business in any state
where it is not then qualified, or (y) to take any action that would subject it
to tax or to the general service of process in any state where it is not then
subject. The restrictions on transfer contained in this Section 5.13 shall be in
addition to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Agreement. Whenever a certificate
representing the Common Stock or Warrant Shares is required to be issued to the
Subscriber without a legend, in lieu of delivering physical certificates
representing the Common Stock or Warrant Shares, provided the Company’s transfer
agent is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer program, the Company shall use its reasonable best efforts
to cause its transfer agent to electronically transmit the Common Stock or
Warrant Shares to a Subscriber by crediting the account of such Subscriber’s
Prime Broker with DTC through its Deposit Withdrawal Agent SEC (“DWAC”) system
(to the extent not inconsistent with any provisions of this Agreement).
 
23

--------------------------------------------------------------------------------


 
6.  Subsequent Equity Sales. 
 
6.1 If the Company at any time after the Subscription Closing Date consummates a
sale of any Common Stock for cash at a price per share less than the $1.00 or
consummates a sale of any securities exercisable for or convertible into Common
Stock (“Common Stock Equivalents”) having an exercise or conversion price per
share less than the Purchase Price (such lower price, the “Base Share Price” and
each such issuance, a “Dilutive Issuance”), then the Company shall upon each
Dilutive Issuance issue to the Subscriber a number of additional shares of
Common Stock in accordance with the following formula:
 
ACS
 = SA          minus ONS  
 
BSP
 

 
Where
   
ACS
=
The number of additional shares of Common Stock to be issued pursuant to this
Section 6(a).
     
SA
=
The aggregate Purchase Price paid by the Subscriber pursuant to this Agreement.
     
BSP
=
The Base Share Price.
     
ONS
=
The original number of shares of Common Stock issued to the Subscriber pursuant
to this Agreement (not including any Warrant Shares).

 
Notwithstanding the foregoing, no adjustments shall be made under this Section
6(a) in respect of an Exempt Issuance (as defined below). 
 
24

--------------------------------------------------------------------------------


 
6.2 “Exempt Issuance” means (i) shares of Common Stock issued pursuant to an
equity incentive plan duly adopted by the Company’s board of directors, provided
that during the first twelve months following the Exchange Closing Date the
number of securities so issued shall not exceed, during such twelve (12) month
period, twelve and one-half percent (12.5%) of the outstanding shares of Common
Stock on a fully diluted basis as of the Exchange Closing Date after giving
effect to the sale and issuance of all the Units purchased as of such date; and
provided further that such fully diluted calculation shall include all Units
issued pursuant to the Offering Memorandum from and after the Exchange Closing
Date through the termination of the Offering, (ii) shares of Common Stock issued
upon exercise of any options or warrants of the Company outstanding on the
Exchange Closing Date, (iii) shares of Common Stock issued upon exercise of
warrants to be issued pursuant to Section 7.1(f) of the Amended and Restated
Agreement and Plan of Share Exchange, dated as of June 7, 2007, between the
Company and AuraSound (the “Share Exchange Agreement”), and (iv) shares of
Common Stock issued to the shareholders of AuraSound pursuant to the Share
Exchange Agreement (including, without limitation, shares issued in connection
with the Share Cancellation and the Debt Conversion (as defined in the Offering
Memorandum).
 
6.3 If the Company at any time after the Subscription Closing Date shall split,
subdivide or combine its outstanding shares of Common Stock into a different
number of shares, then, for the purposes of this Section 6, the Purchase Price
shall be proportionately decreased in the case of a split or subdivision or
proportionately increased in the case of a combination.


7.  Closing Conditions


7.1 Conditions Precedent to the Obligation of the Company to Close and to Sell
the Securities. The obligation hereunder of the Company to close and issue and
sell the Securities to the Subscriber at the Subscription Closing Date is
subject to the satisfaction or waiver, at or before the Subscription Closing of
the conditions set forth below. These conditions are for the Company's sole
benefit and may be waived by the Company at any time in its sole discretion.


(a) Accuracy of the Subscriber’s Representations and Warranties. The
representations and warranties of the Subscriber shall be true and correct in
all material respects as of the date when made and as of the Subscription
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.


(b) Performance by the Subscriber. The Subscriber shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Subscriber at or prior to the Subscription Closing Date.


(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.


(d) Delivery of Purchase Price. The Subscriber shall have delivered to the
Company the purchase price for the Securities to be purchased by the Subscriber.
 
25

--------------------------------------------------------------------------------


 
(e) Delivery of this Agreement and the Warrants. This Agreement and the Warrants
shall have been duly executed and delivered by the Subscriber and, with respect
to the Escrow Agreement, the escrow agent, to the Company.


7.2 Conditions Precedent to the Obligation of the Subscriber to Close and to
Purchase the Securities. The obligation hereunder of the Subscriber to purchase
the Securities and consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver, at or before the Subscription Closing
Date, of each of the conditions set forth below. These conditions are for the
Subscriber’s sole benefit and may be waived by the Subscriber at any time in its
sole discretion.


(a) Accuracy of the Company's Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the
Registration Rights Agreement shall be true and correct in all respects as of
the Subscription Closing Date, except for representations and warranties that
speak as of a particular date, which shall be true and correct in all material
respects as of such date.


(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Subscription Closing Date.


(c) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the SEC or the OTC Bulletin Board (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Subscription
Closing Date, trading in securities generally as reported by Bloomberg Financial
Markets (“Bloomberg”) shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by Bloomberg, or on the New York Stock Exchange, nor shall a banking moratorium
have been declared either by the United States or New York State authorities.


(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.


(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.


(f) Opinion of Counsel. The Subscriber shall have received an opinion of counsel
to the Company, dated the Subscription Closing Date, in the form attached to the
Offering Memorandum as Exhibit F.
 
(g) Shares and Warrants. At or prior to the Subscription Closing, the Company
shall have delivered to the Subscriber the Warrants (in such denominations as
each Subscriber may request) duly executed by the Company. In addition, the
Company shall provide for the delivery to the Subscriber of certificates
representing the Common Stock (in such denominations as the Subscriber may
request) in a reasonable period of time after the close, not to exceed five (5)
days.
 
26

--------------------------------------------------------------------------------


 
(h) Secretary's Certificate. The Company shall have delivered to the Subscriber
a secretary's certificate, dated as of the Subscription Closing Date, as to (i)
the resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Articles, (iii) the Bylaws, each as in effect at
the Closing, and (iv) the authority and incumbency of the officers of the
Company executing the Offering Documents and any other documents required to be
executed or delivered in connection therewith.


(i) Officer's Certificate. On the Subscription Closing Date, the Company shall
have delivered to the Subscriber a certificate signed by an executive officer on
behalf of the Company, dated as of the Subscription Closing Date, confirming the
accuracy of the Company's representations, warranties and its compliance with
covenants as of the Subscription Closing Date and confirming the compliance by
the Company with the conditions precedent set forth in this Section 7 as of the
Subscription Closing Date.


(j)  Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before the Subscription Closing Date.


(k)  Minimum Investment Amount. The Company shall have in escrow pursuant to the
Offering Memorandum at least $10,000,000.


(l)  Credit Facility. The Company shall have written approval from a lender to
provide receivables financing in an amount of at least $10,000,000 independent
of the amount raised under the Offering Memorandum and such receivables
financing agreement must have an initial term of twelve months.


8.  Additional Investment Option.  If the Subscriber’s aggregate Purchase Price
paid pursuant to this Subscription Agreement equals or exceeds $3,000,000, then
for a period of twelve (12) months from the Closing Date the Subscriber will
have the right but not the obligation to purchase additional Units up to 50% of
the dollar amount invested by such investor in the Offering at a price of $1.35
per Unit, provided that the additional Warrants included in such additional
Investment Units shall not be subject to cashless exercise (“the Additional
Investment Option”). For example, if the investor invested $4,000,000 in the
Offering, then for a period of 12 months from the Closing Date, such investor
shall have the option to purchase an additional $2,000,000 in Units except that
the price per Unit shall be $1.35 and the Warrants included in such additional
Units shall not be subject to cashless exercise. For purposes of this Additional
Investment Option, all investments managed by the same Investment Advisor shall
be aggregated and deemed to be as one.


9.  Miscellaneous.
 
9.1  In connection with the Additional Investment Option, the Subscriber will
provide the Company with a written notice stating the number of additional Units
the Subscriber desires to purchase and a written representation and warranty, in
form and substance reasonably acceptable to the Company, that the Subscriber
continues to be an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Act.  The Company and the Subscriber will use their best
efforts, cooperate in good faith and provide each other such additional
documentation and instructions as each may reasonably request in order to
consummate such additional purchase and sale within 10 trading days of the
Company’s receipt of the Subscriber’s notice hereunder.  The Subscriber
understands and agrees that the shares of Common Stock underlying the additional
Units, including warrant shares, will not be registered in the Initial
Registration Statement.
 
27

--------------------------------------------------------------------------------


 
9.2  Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to the Company (or to Arthur Liu for the purposes
of Section 4.11), at AuraSound, Inc., 11839 East Smith Avenue, Santa Fe Springs,
CA 90670, Attention: Arthur Liu, Chief Executive Officer, with a copy to (which
shall not constitute notice) Richardson & Patel LLP, 405 Lexington Avenue, 26th
Floor, New York, NY 10174, Attention: Kevin Friedman, Esq., and to the
Subscriber at the address indicated on the signature page of this Agreement.
Notices shall be deemed to have been given three (3) business days after the
date of mailing, except notices of change of address, which shall be deemed to
have been given when received.
 
9.3  This Agreement may be amended through a written instrument signed by the
Subscriber, AuraSound and the Company; provided, however, that the terms of
Section 4 of this Agreement may be amended without the consent or approval of
the Subscriber so long as such amendment applies in the same fashion to the
subscription agreements of all of the other subscribers for Units in the
Offering and at least holders of a majority of the Units sold in the Offering
have given their approval of such amendment, which approval shall be binding on
all holders of Units. 
 
9.4  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns. This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.
 
9.5  Notwithstanding the place where this Agreement may be executed by any of
the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of Nevada. 
 
9.6  This Agreement may be executed in counterparts. It shall not be binding
upon the Company and AuraSound unless and until it is accepted by the Company
and AuraSound. Upon the execution and delivery of this Agreement by the
Subscriber, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of Units as herein provided; subject, however, to
the right hereby reserved to the Company to enter into the same agreements with
other subscribers and to add and/or to delete other persons as subscribers.
 
9.7  The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.
 
9.8  It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.
 
9.9  The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.
 
9.10  The Company agrees not to disclose the names, addresses or any other
information about the Subscriber, except as required by law, provided that the
Company may provide information relating to the Subscriber as required in any
registration statement under the Act that may be filed by the Company pursuant
to the requirements of this Agreement. 
 
28

--------------------------------------------------------------------------------


 
9.11  Specific Performance. The Company and the Subscriber acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement or the other Offering Documents are not performed in accordance
with their specific terms or are otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Offering
Documents and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.
 
9.12  Survival. The representations and warranties of the Company and the
Subscriber shall survive the execution and delivery hereof and the Subscription
Closing until the second anniversary of the Subscription Closing Date.
 
9.13  The obligation of the Subscriber hereunder is several and not joint with
the obligations of any other subscribers for the purchase of Units in the
Offering (the “Other Subscribers”), and the Subscriber shall not be responsible
in any way for the performance of the obligations of any Other Subscribers.
Nothing contained herein or in any other agreement or document delivered at the
Closing, and no action taken by the Subscriber pursuant hereto, shall be deemed
to constitute the Subscriber and the Other Subscribers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Subscriber and the Other Subscribers are in any way acting
in concert with respect to such obligations or the transactions contemplated by
this Agreement. The Subscriber shall be entitled to protect and enforce the
Subscriber’s rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any Other Subscriber to be joined
as an additional party in any proceeding for such purpose. The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party. The Subscriber is not acting as part of a “group” (as that
term is used in Section 13(d) of the 1934 Act) in negotiating and entering into
this Agreement or purchasing the Units or acquiring, disposing of or voting any
of the underlying Common Shares or the Warrant Shares. The Company hereby
confirms that it understands and agrees that the Subscriber is not acting as
part of any such group.
 
[SIGNATURE PAGE FOLLOWS]
 
29

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 

               

--------------------------------------------------------------------------------

Full Legal Name of Subscriber (Please print)    

--------------------------------------------------------------------------------

Full Legal Name of Co-Subscriber
(if applicable)

 

               

--------------------------------------------------------------------------------

Signature of (or on behalf of) Subscriber    

--------------------------------------------------------------------------------

Signature of or on behalf of Co-Subscriber Name:     (if applicable) Title:    
 

 

               

--------------------------------------------------------------------------------

Address of Subscriber    

--------------------------------------------------------------------------------

Address of Co-Subscriber (if applicable)

 

               

--------------------------------------------------------------------------------

Social Security or Taxpayer    

--------------------------------------------------------------------------------

Social Security or Taxpayer Identification Identification Number of Subscriber  
 
Number of Co-Subscriber (if applicable)

 

               

--------------------------------------------------------------------------------

Number of Units Subscribed For    

 

 Subscription Agreed to and Accepted                    HEMCURE, INC., a Nevada
corporation    AuraSound, Inc., a California corporation                     By:
    By:   Name:

--------------------------------------------------------------------------------

  Bartley J. Loethen   Name:

--------------------------------------------------------------------------------

 Arthur Liu Title:   Chief Executive Officer   Title:  Chief Executive Officer

 
30

--------------------------------------------------------------------------------


 
Exhibit A-1
 
Corporate Investor Questionnaire




--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------


IMPORTANT:
Please Complete



CORPORATE INVESTOR QUESTIONNAIRE
 

--------------------------------------------------------------------------------



HEMCURE, INC.


AuraSound, Inc.


Hemcure, Inc. and AuraSound, Inc.
c/o AuraSound, Inc.
11839 East Smith Avenue
Santa Fe Springs, CA 90670
Attn: Arthur Liu



The information contained in this Corporate Investor Questionnaire is being
furnished in order to determine whether the undersigned Corporation’s
subscription to purchase Units (“Units”) each Unit consisting of one share of
common stock and warrants to purchase one (1) share of Common Stock of
AuraSound, Inc. and Hemcure, Inc. (the “Company”) may proceed.


This Questionnaire should be completed, signed, dated and a copy should be sent
to GP Group, LLC (the “Placement Agent”) via facsimile at (310) 696-4007 or
electronic format (e.g., PDF) to njohnson@geminipartners.net and the original
delivered to GP Group, LLC, 10880 Wilshire Boulevard, Suite 500, Los Angeles,
California 90024, Attention: Nathan Johnson. Please keep a copy for your files.
 
A-1 (1)

--------------------------------------------------------------------------------



ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED CONFIDENTIALLY.
The undersigned Corporation understands, however, that the Company may present
this Questionnaire to such parties as it deems appropriate if called upon to
establish that the proposed offer and sale of the Units in the Company is exempt
from registration under the Securities Act of 1933, as amended, or meets the
requirements of applicable state securities or “blue sky” laws. Further, the
undersigned Corporation understands that the offering required to be reported to
the Securities and Exchange Commission and to various state securities or “blue
sky” regulators.


I. PLEASE CHECK ANY OF STATEMENTS 1-3 BELOW THAT APPLY TO THE CORPORATION.



 
¨ 1.
Each of the shareholders of the undersigned Corporation is able to certify that
such shareholder meets at least one of the following two conditions:




(a)           
The shareholder is a natural person whose individual net worth* or joint net
worth with his or her spouse exceeds $1,000,000; or




(b)          
The shareholder is a natural person who had an individual income* in excess of
$200,000 in each of the previous two years and who reasonably expects an
individual income in excess of $200,000 this year.




 
¨ 2.
Each of the shareholders of the undersigned Corporation is able to certify that
such shareholder is a natural person who, together with his or her spouse, has
had a joint income in excess of $300,000 in each of the previous two years and
who reasonably expects a joint income in excess of $300,000 this year.




 
¨ 3.
The undersigned Corporation: (a) was not formed for the specific purpose of
acquiring the Units; and (b) has total assets in excess of $5,000,000.

 

--------------------------------------------------------------------------------

*
For purposes of this Questionnaire, the term “net worth” means the excess of
total assets over total liabilities. In determining income, an investor should
add to his or her adjusted gross income any amounts attributable to tax-exempt
income received, losses claimed as a limited partner in any limited partnership,
deductions claimed for depletion, contributions to IRA or Keogh retirement
plans, alimony payments and any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income.

 
A-1 (2)

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

IF YOU CHECKED STATEMENT 1 OR STATEMENT 2 IN SECTION I, ABOVE, AND DID NOT CHECK
STATEMENT 3, YOU MUST PROVIDE A LETTER SIGNED BY AN OFFICER OF THE UNDERSIGNED
CORPORATION LISTING THE NAME OF EACH SHAREHOLDER AND THE REASON (UNDER
STATEMENT 1 OR STATEMENT 2) WHY SUCH SHAREHOLDER QUALIFIES AS AN ACCREDITED
INVESTOR (ON THE BASIS OF NET WORTH, INDIVIDUAL INCOME OR JOINT INCOME), OR EACH
SHAREHOLDER MUST PROVIDE A COMPLETED INDIVIDUAL INVESTOR QUESTIONNAIRE (PAGES
A-1 (2) TO A-1 (6)). 

--------------------------------------------------------------------------------



II.  OTHER CERTIFICATIONS


By signing the Signature Page, the undersigned certifies the following:



(a)  
that the Corporation’s purchase of Units will be solely for the Corporation’s
own account and not for the account of any other person or entity;




(b)  
that the Corporation’s name, address of principal office, place of incorporation
and taxpayer identification number as set forth in this Questionnaire are true,
correct and complete; and




(c)
that one of the following is true and correct (check one):




 
¨ (i)
the Corporation is a corporation organized in or under the laws of the United
States or any political subdivision thereof.

     

   ¨ (ii)
the Corporation is a corporation which is neither created
nor organized in or under the United States or any political subdivision
thereof, but which has made an election under either Section 897(1) or 897(k) of
the United States Internal Revenue Code of 1986, as amended, to be treated as a
domestic corporation for certain purposes of United States federal income
taxation (A COPY OF THE INTERNAL REVENUE SERVICE ACKNOWLEDGMENT OF THE
UNDERSIGNED’S ELECTION MUST BE ATTACHED TO THIS QUESTIONNAIRE IF THIS PROVISION
IS APPLICABLE).

     

  ¨ (iii) neither (1) nor (ii) above is true.

   
® (i)

 
A-1 (3)

--------------------------------------------------------------------------------


 
III.
GENERAL INFORMATION



(a)  PROSPECTIVE PURCHASER (THE CORPORATION)
 
Name:
     

 
Principal Place of Business:
   
 
(Number and Street)

 

     
(City)
(State)
(Zip Code)

 
Address for Correspondence (if different):
   
(Number and Street)

 

   
(City)
(State) (Zip Code)

 
Telephone Number:
    (Area Code)  (Number)

 
Facsimile Number: 
    (Area Code)  (Number)

 
State of Incorporation:
     

 
Date of Formation:
     

 
Taxpayer Identification Number:
     

 
NASD Affiliation or Association of the Corporation, if any:
     

 
If none, check here    o
 
Number of Shareholders:
     




(b)  
INDIVIDUAL WHO IS EXECUTING THIS QUESTIONNAIRE ON BEHALF OF THE CORPORATION

 
Name:
     

 
Position or Title:
     

            
A-1 (4)

--------------------------------------------------------------------------------


 
IV.
BENEFICIAL, OWNERSHIP



List the name, address, title, phone number and email address of the natural
person or persons who will possess voting and investment power over the Units
subscribed for herein:
 
Name of Natural Person(s):
     

 
Address:
   

    
 
 

   
Title (if any):
   

  
  
Phone:
   

  
Email address (if any):
   

   
V.
SIGNATURE



The Signature Page to this Questionnaire is contained on page A-1 (6), entitled
Corporation Signature Page.


A-1 (5)

--------------------------------------------------------------------------------



Corporation Signature Page
 

--------------------------------------------------------------------------------



HEMCURE, INC.


AURASOUND, INC.
 

--------------------------------------------------------------------------------



1.  The undersigned Corporation represents that (a) the information contained in
this Questionnaire is complete and accurate and (b) the Corporation will
immediately notify (i) GP Group, LLC, 10880 Wilshire Boulevard, Suite 500, Los
Angeles, California 90024, Attention: Nathan Johnson, phone number (310)
696-4000, facsimile (310) 696-4007 and (ii) Thomas J. Poletti, Esq., counsel to
GP Group, LLC, at Kirkpatrick & Lockhart Preston Gates Ellis LLP, 10100 Santa
Monica Blvd., 7th Floor, Los Angeles, California 90067, phone number (310)
552-5000, facsimile (310) 552-5001 if any material change in any of the
information occurs prior to the acceptance of the undersigned Corporation’s
subscription and will promptly send the foregoing written confirmation of such
change.


2.  The undersigned Corporation hereby represents and warrants that the person
signing this Questionnaire on behalf of the Corporation has been duly authorized
by all requisite action on the part of the Corporation to acquire the Units and
sign this Questionnaire and this Agreement on behalf of the Corporation and,
further, that the undersigned Corporation has all requisite authority to
purchase the Units and enter into the Subscription Agreement.
 
 
        
Date
 
Name of Corporation
  (Please Type or Print)                     By:         Signature              
          Name:        
(Please Type or Print)
                        Title:        
(Please Type or Print)
   

  
THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS SUCH SECURITIES ARE INCLUDED IN AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT OR AN OPINION OF COUNSEL HAS BEEN DELIVERED TO THE EFFECT THAT
REGISTRATION OF SUCH SECURITIES IS NOT REQUIRED.



A-1 (6)

--------------------------------------------------------------------------------




Exhibit A-2
Individual Investor Questionnaire



--------------------------------------------------------------------------------

 Name: _________________________

--------------------------------------------------------------------------------

 
IMPORTANT:
Please Complete
 
INDIVIDUAL INVESTOR QUESTIONNAIRE
 

--------------------------------------------------------------------------------


HEMCURE, INC.


AURASOUND, INC.
 

--------------------------------------------------------------------------------



Hemcure, Inc. and AuraSound, Inc.
c/o AuraSound, Inc.
11839 East Smith Avenue
Santa Fe Springs, CA 90670
Attn: Arthur Liu



The information contained in this Corporate Investor Questionnaire is being
furnished in order to determine whether the undersigned Corporation’s
subscription to purchase Units (“Units”) each Unit consisting of one share of
common stock and warrants to purchase one (1) share of Common Stock of
AuraSound, Inc. and Hemcure, Inc. (the “Company”) may proceed.


This Questionnaire should be completed, signed, dated and a copy should be sent
to GP Group, LLC (the “Placement Agent”) via facsimile at (310) 696-4007 or
electronic format (e.g., PDF) to njohnson@geminipartners.net and the original
delivered to GP Group, LLC, 10880 Wilshire Boulevard, Suite 500, Los Angeles,
California 90024, Attention: Nathan Johnson. Please keep a copy for your files.



ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED CONFIDENTIALLY.
The undersigned Corporation understands, however, that the Company may present
this Questionnaire to such parties as it deems appropriate if called upon to
establish that the proposed offer and sale of the Units in the Company is exempt
from registration under the Securities Act of 1933, as amended, or meets the
requirements of applicable state securities or “blue sky” laws. Further, the
undersigned Corporation understands that the offering required to be reported to
the Securities and Exchange Commission and to various state securities or “blue
sky” regulators.
 

--------------------------------------------------------------------------------

IF YOU ARE PURCHASING UNITS WITH YOUR SPOUSE, YOU MUST BOTH SIGN THE SIGNATURE
PAGE (PAGE A-2 (5)).

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

IF YOU ARE PURCHASING UNITS WITH ANOTHER PERSON NOT YOUR SPOUSE, YOU MUST EACH
FILL OUT A SEPARATE QUESTIONNAIRE. Please make a photocopy of pages A-2 (1) to
A-2 (5) and return both completed Questionnaires to G P Group, LLC in the same
envelope.

--------------------------------------------------------------------------------




I.
PLEASE INDICATE DESIRED TYPE OF OWNERSHIP OF SHARES:



¨ Individual


¨ Joint Tenants (rights of survivorship)
 
A-2 (1)

--------------------------------------------------------------------------------




¨ Tenants in Common (no rights of survivorship)
 

II.
PLEASE CHECK ANY OF STATEMENTS 1-4 BELOW THAT APPLY TO YOU.




¨
1.     I have an individual net worth* or joint net worth with my spouse in
excess of $1,000,000.

 

¨
2.     I have had an individual income* in excess of $200,000 in each of the
previous two years and I reasonably expect an individual income in excess of
$200,000 this year. NOTE: IF YOU ARE BUYING JOINTLY WITH YOUR SPOUSE, YOU MUST
EACH HAVE AN INDIVIDUAL INCOME IN EXCESS OF $200,000 IN EACH OF THESE YEARS IN
ORDER TO CHECK THIS BOX.




¨
3.    My spouse and I have had a joint income* in excess of $300,000 in each of
the previous two years and I reasonably expect a joint income in excess of
$300,000 this year.




¨
4.     I am a director and/or an executive officer of Company as such terms are
defined in Regulation D promulgated under the Securities Act of  1933, as
amended.

 

--------------------------------------------------------------------------------

* For purposes of this Questionnaire, the term “net worth” means the excess of
total assets over total liabilities. In determining income, an investor should
add to his or her adjusted gross income any amounts attributable to tax-exempt
income received, losses claimed as a limited partner in any limited partnership,
deductions claimed for depletion, contributions to IRA or Keogh retirement
plans, alimony payments and any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income.


A-2 (2)

--------------------------------------------------------------------------------



 
III.
OTHER CERTIFICATIONS



By signing the Signature Page, I certify the following (or, if I am purchasing
Units with my spouse as co-owner, each of us certifies the following):



(a)
that I am at least 21 years of age;




(b)
that my purchase of Units will be solely for my own account and not for the
account of any other person (other than my spouse, if co-owner);




(c)
that the name, home address and social security number or taxpayer
identification number as set forth in this Questionnaire are true, correct and
complete; and




(d)
that one of the following is true and correct (check one):

 
Spouse, if Co-owner


¨ ¨  (i) I am a United States citizen or resident of the United States for
United States federal income tax purposes.


¨ ¨   (ii) I am neither a United States citizen nor a resident of the United
States for United States federal income tax purposes.


IV.
GENERAL INFORMATION




(a)
PERSONAL INFORMATION

 

Name:  

 

Social Security or Taxpayer Identification Number:          

 

Residence Address:    
(Number and Street)

 

 
(City)
(State)
(Zip Code)

 

Residence Telephone Number:    
        (Area Code)       (Number) Residence

 

Facsimile Number:    
              (Area Code)         (Number)

 

Name of Business:  

 

Business Address:    
(Number and Street)

 

 
(City)
(State)
(Zip Code)

 
A-2 (3)

--------------------------------------------------------------------------------


 

Business Telephone Number:    
         (Area Code)         (Number)

 

Business Telephone Number:    
           (Area Code)         (Number)

 
I prefer to have correspondence sent to: ¨ Residence  ¨ Business 
 

NASD Affiliation or Association, if any:  



If none, check here ¨


Spouse, if Potential Co-owner
 

Name:  

 

Social Security or Taxpayer Identification Number:          

 

Residence Address:    
(Number and Street)

 

 
(City)
(State)
(Zip Code)

 

Residence Telephone Number:  

 

Name of Business:  

 

Business Address:    
(Number and Street)

 

 
(City)
(State)



I prefer to have correspondence sent to: ¨ Residence   ¨ Business
 

NASD Affiliation or Association, if any:  

   
If none, check here ¨



V.
SIGNATURE



The Signature Page to this Questionnaire is contained on page A-2 (5), entitled
Individual Signature Page.
 
A-2 (4)

--------------------------------------------------------------------------------


 


INDIVIDUAL SIGNATURE PAGE
 

--------------------------------------------------------------------------------

 
HEMCURE, INC.


AURASOUND, INC.
 

--------------------------------------------------------------------------------

 
1. The undersigned represents that (a) the information contained in this
Questionnaire is complete and accurate, and (b) he/she/it will immediately
notify (i) GP Group, LLC, 10880 Wilshire Boulevard, Suite 500, Los Angeles,
California 90024, Attention: Nathan Johnson, phone number (310) 696-4000,
facsimile (310) 696-4007 and (ii) Thomas J. Poletti, Esq., counsel to GP Group,
LLC, at Kirkpatrick & Lockhart Preston Gates Ellis LLP, 10100 Santa Monica
Blvd., 7th Floor, Los Angeles, California 90067, phone number (310) 552-5000,
facsimile (310) 552-5001 if any material change in any of the information occurs
prior to the acceptance of the undersigned’s subscription and will promptly send
the foregoing written confirmation of such change.



       

--------------------------------------------------------------------------------

Date:    

--------------------------------------------------------------------------------

Name (Please Type or Print)                  

--------------------------------------------------------------------------------

Signature                      

--------------------------------------------------------------------------------

Name of Spouse if Co-owner
(Please Type or Print)
             

--------------------------------------------------------------------------------

Signature of Spouse if Co-owner

   
IF YOU ARE PURCHASING UNITS WITH YOUR SPOUSE, YOU MUST BOTH SIGN THIS SIGNATURE
PAGE (PAGE A-2 (5)). IF YOU ARE PURCHASING UNITS WITH ANOTHER PERSON NOT YOUR
SPOUSE, YOU MUST EACH FILL OUT A SEPARATE QUESTIONNAIRE. Please make a photocopy
of pages A-2 (1) to A-2 (5) and return both completed Questionnaires to G P
Group, LLC in the same envelope.


THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS SUCH SECURITIES ARE INCLUDED IN AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT OR AN OPINION OF COUNSEL HAS BEEN DELIVERED TO THE EFFECT THAT
REGISTRATION OF SUCH SECURITIES IS NOT REQUIRED.


A-2 (5)

--------------------------------------------------------------------------------



Exhibit A-3


Limited Partnership Investor Questionnaire




Name:



IMPORTANT: Please Complete:
 
LIMITED PARTNERSHIP INVESTOR QUESTIONNAIRE
 

--------------------------------------------------------------------------------


HEMCURE, INC.


AURASOUND, INC.
 

--------------------------------------------------------------------------------

 
Hemcure, Inc. and AuraSound, Inc.
c/o AuraSound, Inc.
11839 East Smith Avenue
Santa Fe Springs, CA 90670
Attn: Arthur Liu


The information contained in this Corporate Investor Questionnaire is being
furnished in order to determine whether the undersigned Corporation’s
subscription to purchase Units (“Units”) each Unit consisting of one share of
common stock and warrants to purchase one (1) share of Common Stock of
AuraSound, Inc. and Hemcure, Inc. (the “Company”) may proceed.


This Questionnaire should be completed, signed, dated and a copy should be sent
to GP Group, LLC (the “Placement Agent”) via facsimile at (310) 696-4007 or
electronic format (e.g., PDF) to njohnson@geminipartners.net and the original
delivered to GP Group, LLC, 10880 Wilshire Boulevard, Suite 500, Los Angeles,
California 90024, Attention: Nathan Johnson. Please keep a copy for your files.


A-3 (1)

--------------------------------------------------------------------------------


 
ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED CONFIDENTIALLY.
The undersigned Limited Partnership understands, however, that the Company may
present this Questionnaire to such parties as it deems appropriate if called
upon to establish that the proposed offer and sale of the Units in the Company
is exempt from registration under the Securities Act of 1933, as amended, or
meets the requirements of applicable state securities or “blue sky” laws.
Further, the undersigned Limited Partnership understands that the offering
required to be reported to the Securities and Exchange Commission and to various
state securities or “blue sky” regulators.



I.
PLEASE CHECK THE STATEMENT BELOW, IF IT APPLIES TO THE LP.




 
¨
The undersigned Limited Partnership: (a) was not formed for the specific purpose
of acquiring the Units, and (b) has total assets in excess of $5,000.000.



II. OTHER CERTIFICATIONS


By signing the Signature Page, the undersigned certifies that the Limited
Partnership’s name, address of principal office, place of organization and
taxpayer identification number as set forth in this Questionnaire are true,
correct and complete; and


III.
GENERAL INFORMATION




(a)
PROSPECTIVE PURCHASER (THE LIMITED PARTNERSHIP)

 

Name:  

 

Principal Place of Business:    
(Number and Street)

      

  (City)
(State)
(Zip Code)

 

Address for Correspondence (if different):    
(Number and Street)

     

  (City)
(State)
(Zip Code)

 

Telephone Number:    
    (Area Code)        (Number)

  

Facsimile Number:    
    (Area Code)        (Number)

 

State of Formation:  

 


Date of Formation:  

 

Taxpayer Identification Number:  

 

NASD Affiliation or Association of the Corporation, if any:          
(Number)
 

 
A-3 (2)

--------------------------------------------------------------------------------



     
If none, check here ¨





(c)
INDIVIDUAL WHO IS EXECUTING THIS QUESTIONNAIRE ON BEHALF OF THE LIMITED
PARTNERSHIP

 

Name:  

 

Position or Title:  

 
IV.
SIGNATURE



The Signature Page to this Questionnaire is contained on page A-3 (4), entitled
Limited Partnership Signature Page.
 
A-3 (3)

--------------------------------------------------------------------------------




Limited Partnership Signature Page
 

--------------------------------------------------------------------------------


HEMCURE, INC.


AURASOUND, INC.
 

--------------------------------------------------------------------------------



1.  The undersigned Corporation represents that (a) the information contained in
this Questionnaire is complete and accurate and (b) the Corporation will
immediately notify (i) GP Group, LLC, 10880 Wilshire Boulevard, Suite 500, Los
Angeles, California 90024, Attention: Nathan Johnson, phone number (310)
696-4000, facsimile (310) 696-4007 and (ii) Thomas J. Poletti, Esq., counsel to
GP Group, LLC, at Kirkpatrick & Lockhart Preston Gates Ellis LLP, 10100 Santa
Monica Blvd., 7th Floor, Los Angeles, California 90067, phone number (310)
552-5000, facsimile (310) 552-5001 if any material change in any of the
information occurs prior to the acceptance of the undersigned Corporation’s
subscription and will promptly send the foregoing written confirmation of such
change.


2.  The undersigned Limited Partnership hereby represents and warrants that the
person or entity signing this Questionnaire on behalf of the Limited Partnership
has been duly authorized by all requisite action on the part of the Limited
Partnership to acquire the Shares and to sign this Questionnaire and this
Agreement on behalf of the Limited Partnership and, further, that the
undersigned Limited Partnership has all requisite authority to purchase the
Shares and enter into the Units Agreement.


 

       

--------------------------------------------------------------------------------

Date    

--------------------------------------------------------------------------------

Name of Limited Partnership
(Please Type or Print)
                 
By:

--------------------------------------------------------------------------------

Signature
             
Name:

--------------------------------------------------------------------------------

     
(Please Type or Print)
             
Title:

--------------------------------------------------------------------------------

(Please Type or Print)

     
THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS SUCH SECURITIES ARE INCLUDED IN AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT OR AN OPINION OF COUNSEL HAS BEEN DELIVERED TO THE EFFECT THAT
REGISTRATION OF SUCH SECURITIES IS NOT REQUIRED.


A-3 (4)

--------------------------------------------------------------------------------


 